Case 1:21-cv-02698-PAE Document 4 Filed 06/14/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CARLOS LOPEZ,
Movant, 1:21-CV-2698 (PAE)
-against- 1:11-CR-1032-15 (PAE)
UNITED STATES OF AMERICA, ORDER
Respondent.

 

 

PAUL A. ENGELMAYER, United States District Judge:

On March 18, 2021, Carlos Lopez submitted a § 2255 motion. On April 7, 2021, the
Court issued an Order noting that Lopez’s § 2255 motion appeared to be time-barred. Dkt. 3.
The Court directed Lopez to show cause within 60 days why his § 2255 motion should not be
denied as time-barred. The Court also stated that “[i]f Lopez fails to comply with this order, the
Court will deny the § 2255 motion as time-barred.” Jd. at 4. The Court has not since received
any response from Lopez, either to show cause or otherwise. Accordingly, the Court denies
Lopez’s § 2255 motion as time-barred,

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith and therefore in forma pauperis status is denied for the purpose of an
appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated: June 14, 2021

New York, New York p wt A\ C ln,
CAN ZL

PAULA. ENGELMAYER f
United States District PERI
